Exhibit 10.5 (c)
Tallgrass Office Lease
[hvac Equipment]
THIRD AMENDMENT TO LEASE
     This Third Amendment to Lease (this “Amendment”) is made and entered into
as of this 24th day of March 2008 by and between BOLINGBROOK INVESTORS, LLC, an
Illinois limited liability company (“Landlord”), and ULTA SALON, COSMETICS &
FRAGRANCE, INC., a Delaware corporation (“Tenant”).
Recitals
     A. Tenant has leased those certain Premises consisting of 82,468 rentable
square feet (the “Premises”) in the Building located at 1000 Remington
Boulevard, Bolingbrook, Illinois (the “Building”), pursuant to the terms and
conditions contained in that certain Office Lease entered into by and between
Tenant and Landlord dated April 17, 2007 as amended by that Amendment to Lease
dated November 2007 and that Second Amendment to Lease dated February 20, 2008
(as hereby amended, referred to herein as the “Lease”) by and between Landlord
and Tenant.
     B. Landlord and Tenant desire to amend the Lease to allow installation of
HVAC Equipment (as hereinafter defined) and for certain other purposes.
Agreements
     Now, Therefore, in consideration of the recitals, rent paid and to be paid
to Landlord and the covenants to be performed in accordance with the terms and
conditions hereinafter contained, Landlord and Tenant do hereby agree as
follows:
     1. Access to Roof and Installation of HVAC Equipment. So long as the Lease
is in effect, Landlord grants to Tenant the right to install and maintain
heating, ventilation and air conditioning equipment, as more particularly
described on Exhibit A attached hereto and made a part hereof (the “Equipment”),
and cables, conduit, and other related incidental items within utility chases
and risers between the Premises and the roof as approved by Landlord
(collectively referred to herein as the “HVAC Equipment”), in accordance with
all the terms and provisions of this Amendment.
          (a) Tenant shall bear all costs of installation of the HVAC Equipment,
including Landlord-approved modifications required for the installation and
costs of fulfilling all the requirements set forth in this Amendment.
          (b) Landlord shall approve the actual location of the HVAC Equipment.
Notwithstanding the foregoing, Landlord acknowledges that it has already
approved and shall allow Tenant to install said HVAC Equipment in the location
referenced on Exhibit A.
          (c) Before commencing construction of the HVAC Equipment, Tenant shall
provide Landlord with plans and specifications for the HVAC Equipment, its
location, and its means of attachment to the Building, which plans shall be
subject to the approval of Landlord in its sole and absolute discretion.
Notwithstanding the foregoing, Landlord acknowledges that it has already
received and approved Tenant’s plans and specifications with respect to the HVAC
Equipment prepared by Technology Management, Inc. dated February 20, 2008. In no
event shall any approvals given by Landlord with respect to the construction or
the installation of the HVAC Equipment, or which Landlord has the right to give,
nor the right of Landlord to supervise the installation of the HVAC Equipment,
constitute any warranty by Landlord of the adequacy, workmanship or quality of
the HVAC Equipment, nor impose upon Landlord any liability in connection with
the HVAC Equipment. Landlord makes no representation and shall have no
obligation with respect to the suitability of the roof for the installation

 



--------------------------------------------------------------------------------



 



and use of the HVAC Equipment. Landlord shall be entitle to supervise Tenant’s
installation of the HVAC Equipment.
          (d) Access to the roof, cables, mechanical rooms or other areas of the
Building and all work undertaken by Tenant shall be, in each instance, with
reasonable prior notice to Landlord and in the presence of an employee or agent
of Landlord, and shall otherwise be in accordance with Landlord’s required
procedures and regulations.
          (e) Tenant shall secure all necessary building permits, consents and
any other approvals of federal, state or local agency or government authority
required for the HVAC Equipment installation, shall provide copies of same to
Landlord, and shall comply with all requirements of any such agency or authority
and all other legal requirements, including, but not limited to, height
restrictions and screening requirements. Tenant shall provide Landlord all
installation specifications and drawings required for the securing of said
permits, consents and approvals.
          (f) Installation of the HVAC Equipment shall be performed so as to
cause no structural damage to the Building and in a manner that will not affect
any roof or other warranty. Any damage to the Building caused by such
installation or by the operation or existence of the HVAC Equipment shall be
repaired by Tenant immediately. At the termination of the Lease by expiration of
time or otherwise, at the option of Landlord given by written notice thereof to
Tenant no later than sixty (60) days prior to the expiration of the Term,
Tenant, at its sole cost and expense, shall remove the HVAC Equipment and all
related equipment and shall restore the Building to its condition existing prior
to the installation of the HVAC Equipment. Tenant shall further immediately
repair, at its sole cost and expense, any damage or destruction caused by the
removal of the HVAC Equipment. Restoration and repair hereby required to be
performed by Tenant shall be completed under the supervision of Landlord or
Landlord’s agent at such time and in such manner as is acceptable to Landlord.
If Tenant fails to perform any required repairs or remove any HVAC Equipment
required to be removed within thirty (30) days (or such longer time period as
may be reasonably necessary so long as Tenant has commenced such repairs within
said thirty (30) day period) after written notice thereof, then Landlord shall
have the right to perform any repairs and removal and restoration, at Tenant’s
sole cost and expense, and such expense shall be reimbursed to Landlord promptly
upon demand together with an administrative charge of fifteen percent (15%) of
the cost thereof. Notwithstanding anything contained herein, Tenant shall not
remove, and shall not be reimbursed for the cost of, any component of the HVAC
Equipment or ancillary equipment which is affixed to, embedded in or permanently
attached in or to the Building including, but not limited to, cables and other
wiring, unless Landlord so directs otherwise.
          (g) Tenant agrees that the use of the HVAC Equipment will not endanger
or interfere with persons or equipment in the Building or surrounding property.
Tenant shall hold the Landlord harmless and shall indemnify and defend the
Landlord, its officers, directors, shareholders, partners, members, managers,
affiliates, employees and agents from and against all loss, cost, injury,
claims, demands and expenses of every kind (including reasonable attorneys’
fees) which arise from or are alleged with respect to Tenant’s exercise of the
rights granted under this Amendment or actions pursuant hereto or any breach by
Tenant of its obligations under this Amendment.
          (h) Tenant shall insure that the installation is accomplished so that
the HVAC Equipment is securely attached to the Building, and Tenant assumes full
responsibility for any physical damage to the Building which may be caused in
whole or in part by the HVAC Equipment or its support equipment.
          (i) Landlord and its officers, directors, shareholders, partners,
members, members, affiliates, agents and employees shall not be liable or
responsible to Tenant for any loss or damage to the

2



--------------------------------------------------------------------------------



 



HVAC Equipment or person occasioned by theft, fire, act of God, public enemy,
injunction, riot, strike, insurrection, war, court order, or for any damage or
inconvenience which may arise through the maintenance, repair or alteration of
any part of the Building, or the failure to make such repair. Tenant agrees and
acknowledges that Landlord has made no representations or warranties with
respect to the physical condition of the roof or any other portion of Building,
their suitability for the purpose intended hereunder or any other matter
hereunder. Landlord shall not be liable to Tenant for any interference with
Tenant’s operation of the HVAC Equipment caused by Landlord’s maintenance,
repair or replacement of the roof or any other part of the Building, and
Landlord and Tenant shall cooperate with each other so that Landlord can perform
its obligations under this Lease.
          (j) The HVAC Equipment shall be used only by Tenant in connection with
Tenant’s Premises and shall not include any equipment or be used for the benefit
of any other part of the Building.
          (k) The rights of Tenant under this Amendment are not assignable by
Tenant and shall benefit only Tenant and not any successors, assigns or
sublessees.
          (l) After the initial installation of the HVAC Equipment, Landlord may
from time to time cause Tenant to relocate the HVAC Equipment to another portion
of the roof of the Building at the sole cost of Tenant.
          (m) HVAC Equipment Relocation. In the event that Landlord requires
Tenant to relocate the HVAC Equipment at any time, Tenant, at Tenant’s sole cost
and expense, shall so relocate the HVAC Equipment to a location acceptable to
Landlord and otherwise in compliance with the requirements of this Amendment
within thirty (30) days after a written request by Landlord. If Tenant fails to
comply with any relocation request as stated above Landlord may cause the HVAC
Equipment to be relocated at Tenant’s expense, and Tenant shall pay any and all
costs incurred by Landlord to effectuate such relocation, plus a fifteen percent
(15%) administrative fee within ten (10) days after notice from Landlord;
provided, however, that in the event Tenant commences to relocate such HVAC
Equipment within said thirty (30) day period, it shall have such longer period
of time to complete such relocation as is reasonably necessary so long as Tenant
is diligently pursuing such relocation.
          (n) Insurance. Tenant hereby agrees to extend its insurance required
under the Lease to cover the HVAC Equipment and installation thereof in
compliance with the Lease.
     2. Landlord and Tenant Authorization. Landlord and Tenant each represents
and warrants to the other that this Amendment has been duly authorized, executed
and delivered by and on behalf of each of Landlord and Tenant, as applicable,
and constitutes the valid and binding agreement of Landlord and Tenant, as
applicable, in accordance with the terms hereof.
     3. Ratification and Construction. The terms and provisions of the Lease as
hereby amended are hereby ratified and confirmed in all respects. The
definitions of all defined terms as set forth in the Lease shall apply to such
terms used in this Amendment except as specifically provided herein to the
contrary. The captions and headings used herein are for convenience only and
shall not be deemed to limit the terms and provisions of this Amendment.
     4. Counterparts. This Amendment may be executed in multiple counterparts,
each of which taken together shall constitute one instrument.
[Signatures Appear on the Following Page]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Third Amendment to Lease
to be executed as of the date first above written.

                  LANDLORD:       TENANT:
 
                BOLINGBROOK INVESTORS, LLC,
an Illinois limited liability company       ULTA SALON, COSMETICS & FRAGRANCE,
INC., a Delaware limited liability company
 
               
By:
  /s/ Joseph I. Neverauskas       By:   /s/ Alex J. Lelli, Jr.
 
               
Name:
  Joseph I. Neverauskas       Name:   Alex J. Lelli, Jr.
Title:
  Senior Vice President       Title:   Senior Vice President
 
              Growth & Development

4



--------------------------------------------------------------------------------



 



EXHIBIT A
EQUIPMENT
[See Attached]

A-1



--------------------------------------------------------------------------------



 



Exhibit A
(IMAGE) [c57102c5710206.gif]

 